          Case 8:20-cv-02417-GJH Document 6 Filed 08/24/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
---------------------------------------- x
LEELA MARET, ALEX THOMAS, and JOSEPH       : Case No.: 8:20-cv-02417-GJH
KURIAPPURAM,                               : Judge George J. Hazel
                                           :
             Plaintiffs,                   :
                                           :
                     -vs-                  :
                                           :
MAMMAN C. JACOB, PHILIPOSE PHILIP, BEN     :
PAUL, KURIAN PRAKKANAM, GEORGY             :
VARUGHESE, and FEDERATION OF KERALA        :
ASSOCIATIONS IN NORTH AMERICA, INC.,       :
                                           :
             Defendants.                   :
---------------------------------------- X

                          PLAINTIFFS’ MOTION TO REMAND

       Plaintiffs Leela Maret, Alex Thomas, and Joseph Kuriappuram, by their undersigned

counsel, move to remand this case to the New York State Supreme Court, Queens County.

       The grounds for this motion are stated in Plaintiffs’ Memorandum of Law in Support, filed

concurrently herewith.

                                                   Respectfully submitted,



                                                   /s/ Irene H. Chen
                                                   Irene H. Chen, Esq., Bar No. 18121
                                                   Chen Law Group LLC
                                                   200-A Monroe St., Ste 100
                                                   Rockville, MD 20850
                                                   Telephone: (301) 760-7393
                                                   Fax: (301) 263-7700
                                                   Email: irene@chenlawgroup.com
          Case 8:20-cv-02417-GJH Document 6 Filed 08/24/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on this day, the 24th day of August, 2020, a copy of the foregoing
Motion, accompanying Memorandum of Law, Proposed Order and Exhibit was served via the
Court’s CM/ECF electronic filing system on all counsel and parties of record.


                                                     /s/ Irene H. Chen
                                                     IRENE H. CHEN
